Citation Nr: 1139778	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected seborrheic dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Milwaukee, Wisconsin that awarded a 10 percent rating for the service-connected seborrheic dermatitis effective on March 15, 2005. 

As the Veteran was presumed to be seeking the maximum benefit allowed by law and regulation, his claim remained in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

During the pendency of the appeal, jurisdiction of the claim was transferred to the current RO. 

The claim was previously before the Board in March 2010 when the matter was remanded for further development and adjudication.  

In March 2011, the RO awarded an increased 30 percent disabling rating, effective on August 16, 2010.  A May 2011 decision assigned the increased rating of 30 percent, effective from March 15, 2005 and remanded the claim for an increased rating in excess of 30 percent to the RO for further development.  That development having been completed, this claim now returns before the Board.


FINDINGS OF FACT

The service-connected seborrheic dermatitis is shown to be manifested by a persistent red rash that covers less than 40 percent of the Veteran's body or exposed areas and to require constant topical medication, but only intermittent systemic medication in the past twelve months.    


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation greater than 30 percent for the service-connected seborrheic dermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118 including Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) (2010). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120  (2004). 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in April 2005, March 2010, March 2011, and May 2011. 

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  The claim was last readjudicated in an August 2011 Supplemental Statement of the Case (SSOC). 

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002). 

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, and reports of VA examinations.  He has not identified any other evidence which has not been obtained. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc 159 F.3d 534, 549  (Fed. Cir. 1998). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.   

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994); Solomon v. Brown, 6 Vet. App. 396, 402  (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505  (2007). 

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000). 

Historically, service connection was awarded in a May 1992 rating decision.  An initial noncompensable evaluation was assigned effective from February 1992. 

In a June 2005 rating decision, the RO awarded an increased 10 percent rating, effective on March 15, 2005.  In initiating the instant appeal, the Veteran disagreed with the 10 percent disabling rating.  AB, 6 Vet. App. at 38. 

In March 2011, the RO assigned a 30 percent evaluation beginning on August 16, 2010.  A May 2011 decision of the Board granted a 30 percent rating effective in March 2005.  Therefore, the issue in appellate status is entitlement to an evaluation greater than 30 percent for the Veteran's service connected skin disability, under 38 C.F.R. § 4.118, Diagnostic Code 7806, the code pertaining to dermatitis.

Under this code section, a 10 percent disability evaluation is warranted for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118. 

A 30 percent disability evaluation is warranted for dermatitis covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A 60 percent disability evaluation is warranted for dermatitis covering more than 40 percent of the entire body or exposed areas affected or requires the constant or near constant use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id. 

Dermatitis can also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability. Id.  The Board observes that the criteria for rating scars were revised effective October 23, 2008 and that a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010). Under the circumstances of this case, the revised regulations are not for application.

Taking into account all relevant evidence, the Board finds that the criteria for a 60 percent evaluation or higher for the service-connected seborrheic dermatitis have not been met at any time during the period of the appeal.  As noted, a 60 percent evaluation would require dermatitis covering more than 40 percent of the entire body or exposed areas affected or require the constant or near constant use of intermittent systemic therapy during the prior 12 months.  The evidence simply does not show that either factor has been met in this case.

After reviewing the evidence of record, a report of May 2005 VA examination found the Veteran to have about 60 percent of the dermis of his face showing a red, raised, macular, papular rash with flaky dermis about the ears.  The Veteran also had a macular rash on his sternum.  The examiner did not specifically give percentages regarding the total area of the body or the total area of exposed areas, affected at that time, but this would not equate with 40 percent of the total body surface or the exposed areas.  

An April 2010 report of VA examination found erythematic papules with scaling on the chest, legs and hands.  The Veteran also had an erythematic butterfly rash on his face.  The Veteran was found to have involvement of between 20 and 40 percent of his exposed areas and 20 to 40 percent of his total body area.  The Veteran was using several different topical creams at this time for treatment.

An August 2010 VA examination report found erythematic papules with scaling on the Veteran's chest, and indicated that between 20 and 40 percent of the Veteran's total body area was affected with no exposed areas affected.

A September 2010 report of dermatology treatment noted that the Veteran used topical creams as well as tanning for treatment of his dermatitis.  Upon examination, his skin was found to have erythema in the glabellar area and along the nasolabial folds.  He was found to have roughly 10 percent of the area of his face affected on that day.  

The Veteran's outpatient treatment records show that he has been given periodic doses of prednisone, the last being a "taper dose" in May 2011, for treatment of this disability.  Further, the Veteran appears to have been started on Methotrexate, a systemic treatment, for control of his disability in March 2011.

A June 2011 report of VA examination indicated that, while the Veteran stated there were periods when his rash was "a lot worse," the examiner specifically noted that this was never the case upon examination.  The examiner specifically noted that the Veteran's disability covered less than 5 percent of the exposed area affected, and less than 5 percent of the total body area.  

The examiner indicated that the Veteran's skin appeared "pretty clear" that day.  This examination report noted that the Veteran had recently started taking Methotrexate, a systemic therapy.  However, this June 2011 report, as well as the Veteran's outpatient treatment records, only indicates that he has been using that systemic treatment sporadically for the past few months.  

Although the evidence of record shows that the Veteran is using topical creams nearly constantly for control of his service-connected seborrheic dermatitis, topical creams are not a systemic therapy, such that a higher rating could be warranted for their use.  

The Veteran has been started on Methotrexate for treatment; however, the record does not show the constant or near constant use of a systemic therapy for the past 12 month period that the criteria require for a 60 percent evaluation.  The Board points out, for the benefit of the Veteran, that, should he be constantly, or near constantly, on systemic therapy such as Methotrexate, prednisone, or another systemic therapy, for a 12 month period, that he may qualify for a higher evaluation, and may again apply for an increased rating.  

While the Veteran has reported having larger portions of his body or exposed areas affected, the Veteran has been examined numerous times, and has never been found to have 40 percent or more of his entire body or exposed areas, affected or to have required the constant or near constant use of intermittent systemic therapy during the prior 12 months.  

As such, the Board finds that the criteria for a higher evaluation for the Veteran's seborrheic dermatitis have not been met, and the Veteran is therefore properly rated as 30 percent disabled for this disability.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service connected dermatitis on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).  

As the Veteran's skin manifestations are shown to be reasonably addressed by established rating standards, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation in excess of 30 percent for service-connected seborrheic dermatitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


